 95314 NLRB No. 29TEAMSTERS LOCAL 705 (PENNSYLVANIA TRUCK LINES)1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In agreeing with the judge that Steward Holmes is an agent of theRespondent, we rely on the following: Holmes, the only steward, su-
pervised the picketing and kept picketing schedules and lists of the
picketing employees (Holmes told picketing employees that the list
would be used to determine who would receive strike benefits); he
obtained dues-checkoff authorizations and initiation forms from new
employees; he informed new employees about dues and fees; he set-
tled disputes prior to the grievance stage; and he informed employ-
ees that they were supposed to strike and that they were to picket
on their usual shift.2The Respondent has excepted to the judge's finding that it causedthe termination of certain of its street drivers, arguing that, at the
hearing, the General Counsel abandoned the allegation in the com-
plaint that the Respondent requested that the Employer discharge the
alleged discriminatees. In this regard, we note that the complaint al-
leges, inter alia, both that the Respondent attempted to cause and
caused the Employer to discharge or refuse to employ the alleged
discriminatees and that the Respondent attempted to cause and
caused the Employer ``to refuse to grant seniority rights'' to the al-
leged discriminatees. We further note that at the hearing, while the
General Counsel stated that it was not his position that the Respond-
ent attempted to get the Employer to discharge the alleged
discriminatees, he also stated that, in attempting to prove that the
Respondent violated Sec. 8(b)(2) and (1)(A), he was relying on the
Respondent's request that the alleged discriminatees not be granted
seniority. In view of the above and in view of the facts contained
in the record and found by the judge, we conclude that the Respond-
ent requested that certain laid-off street drivers who had accepted
employment with All States Delivery be removed from Pennsylvania
Truck Lines' seniority list of drivers and that Pennsylvania Truck
Lines acceded to that request, thereby as established by the credible
evidence and as found by the judge, effectively terminating those
drivers. We amend the Conclusions of Law in accordance with this
finding.We note that the General Counsel has excepted to the judge's fail-ure to find that the Respondent, in addition to discriminating against
the 11 employees named in the complaint, also discriminated against
employee Rich Gurgul in requesting his removal from the seniority
list. We find that the judge did not err in this regard since, as the
judge noted, in addition to the fact that Gurgul was not named in
the complaint, he was not listed in the parties' stipulation as having
worked for All States. Further, while, as the General Counsel con-
tends, at the hearing, employee Lewis identified drivers whom the
Respondent removed from the seniority list and twice referred to
someone described in the transcript as ``Rich [inaudible],'' no formal
motion or stipulation was submitted posthearing to clarify this ref-
erence and no other evidence indicates that this person participated
in any other protected activities. Further, we do not agree with our
dissenting colleague's statement that Gurgul's exclusion resulted
from a mere clerical reporting error. The burden was on the General
Counsel, not the court reporter, to identify the discriminatees. By
failing to amend the complaint, broaden the stipulation, pursue ques-
tioning regarding the identity and activities of ``Rich [inaudible],''or
otherwise timely assert that it sought relief as to a broader group of
discriminatees, the General Counsel did not satisfy this burden as to
Gurgul. Finally we disagree with our dissenting colleague's argu-
ment that Gurgul should be included because the Respondent did not
contend that Gurgul was not similarly situated with the named
discriminatees, or that it was prejudiced by the lack of testimony re-
garding Gurgul or by the General Counsel's failure to broaden the
complaint to include him. Gurgul's status was not at issue in this
proceeding until the General Counsel belatedly raised it in his
posthearing brief to the judge. In these circumstances, the Respond-
ent should not be penalized for not claiming ``prejudice or failing
to refute an issue which was neither alleged nor litigated at the hear-
ing.We also deny the General Counsel's exception regarding modifica-tion of the judge's proposed remedy to include other employees who
were not specifically named in the complaint but who might be simi-
larly situated to the named discriminatees.3The General Counsel has excepted to the judge's proposed rem-edy insofar as it fails to provide that the Respondent affirmatively
request that the Employer reinstate the discriminatees to their former
seniority and make them whole for all losses of wages and benefits
suffered by them until they are actually reinstated by the Employer
to their former seniority or to the date they obtain substantially
equivalent employment elsewhere. We find merit in the General
Counsel's exception and amend the remedy accordingly.4In adopting the judge's finding that the Respondent violated Sec.8(b)(1)(A) and (2) by attempting to cause and by causing the Em-
ployer to deny the discriminatees seniority, we do not rely on the
judge's characterization of the 8(b)(1)(A) violation as ``derivative.''
National Maritime Union, 78 NLRB 971 (1948), enfd. 175 F.2d 686(2d Cir. 1949), cert. denied 338 U.S. 954 (1950). We do agree, how-ContinuedTruck Drivers, Oil Drivers, Filling Station and Plat-form Workers' Union, Local No. 705, an affil-
iate of International Brotherhood of Teamsters,
AFL±CIO (Pennsylvania Truck Lines) and Mi-chael Matyas. Case 13±CB±13815June 24, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn July 2, 1993, Administrative Law Judge RobertA. Giannasi issued the attached decision. The Re-
spondent filed exceptions and a supporting brief and
the General Counsel filed an answering brief. The
General Counsel also filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.3AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 2.``2. By attempting to cause and causing PTL torefuse to grant seniority rights to and thus effectively
terminate employees Michael Matyas, Manuel P.
Gonzales, John Devens, Mark P. Lewis, Carl B. Bate,
Armand Hernandez, James T. Herring, Aaron King,
Rafael Rivera, Howard M. Anderson, and Melvin M.
Williamson because they crossed and worked behind
the Respondent's picket line, the Respondent violated
Section 8(b)(2) and (1)(A) of the Act.''4 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ever, that by causing the Employer to deny the discriminatees senior-ity because they exercised their Sec. 7 rights to work behind a picket
line, the Respondent violated Sec. 8(b)(1)(A). See, e.g., LaborersLocal 373 (Arrow Enterprises), 282 NLRB 347, 348 (1986).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Truck
Drivers, Oil Drivers, Filling Station and Platform
Workers' Union, Local No. 705, an affiliate of the
International Brotherhood of Teamsters, AFL±CIO,
Chicago, Illinois, its officers, agents, and representa-
tives, shall take the action set forth in the Order as
modified.1. Substitute the following for paragraph l(b).
``(b) Causing or attempting to cause PTL to refuseto grant seniority rights to, and thus effectively termi-
nate, any employees who cross and work behind Re-
spondent's picket lines or who refrain from engaging
in other union or protected concerted activity.''2. Substitute the following for paragraphs 2(a) and(b).``(a) Immediately notify PTL in writing that it hasno objection to restoring employees Michael Matyas,
Manuel Gonzales, John Devens, Mark P. Lewis, Carl
B. Bates, Armand Hernandez, James T. Herring, Aaron
King, Rafael Rivera, Howard M. Anderson, and Mel-
vin M. Williamson to the on-call seniority list and in
fact request that PTL reinstate them to their former se-
niority and hence their jobs.``(b) Make the above-named employees whole forany losses of wages and benefits suffered by them
until they are actually reinstated by PTL to their
former seniority or until they obtain substantially
equivalent employment elsewhere.''3. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERDEVANEY, dissenting in part.While I agree with my colleagues that the Respond-ent violated Section 8(b)(1)(A) by Steward Holmes'
threat to employee Matyas and also violated Section
8(b)(2) and (1)(A) by attempting to cause and causing
the Employer, Pennsylvania Truck Lines, to refuse to
grant seniority rights to certain of its street drivers be-
cause they crossed and worked behind the Respond-
ent's picket line, and while I also agree with my col-
leagues' denial of the General Counsel's exception re-
garding modification of the judge's proposed remedy
to include employees who might be similarly situated
to the named discriminatees, I do not agree with my
colleagues' denial of the General Counsel's exception
regarding the judge's failure to find that the Respond-ent also discriminated against employee Rich Gurgul
in requesting his removal from the seniority list. In-stead, I would leave the resolution of this issue to thecompliance stage of this proceeding.In this regard, I note that, in finding that the Re-spondent caused Pennsylvania Truck Lines to discrimi-
nate against 11 named drivers, the judge relied in part
on the testimony of witness Mark Lewis, one of the
discriminatees, thereby implicitly crediting his testi-
mony. Importantly, Lewis is reported in the transcript
as twice testifying that employee ``Rich [inaudible],''
like the discriminatees named in the complaint, accept-
ed employment with All States Delivery and later was
stricken from Pennsylvania Truck Lines' seniority list.
Essentially, it appears that the instant matter arose due
to the court reporter's failure on not one but two occa-
sions during Lewis' testimony to clarify this
discriminatee's surname. In addition, I note that subse-
quent to the General Counsel's filing of exceptions on
this issue, the Respondent could have contended but
failed to contend either that the discriminatee is not
similarly situated to the other name discriminatees or
that it was prejudiced by the fact that the complaint
was not amended or the stipulation broadened to in-
clude this discriminatee. Under the circumstances, I
think it is inequitable to deny the General Counsel's
exception. I would leave this matter to compliance
where I believe the identity of this discriminatee can
be easily ascertained.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten employees who cross ourpicket lines that they might be blackballed or lose ben-
efits for doing so.WEWILLNOT
cause or attempt to cause PTL to re-move from its seniority lists any employees who cross
and work behind picket lines or who refrain from en-
gaging in other union or protected concerted activities.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of their rights
under Section 7 of the Act.WEWILL
notify PTL in writing that we have no ob-jection to restoring employees Michael Matyas,
Manuel P. Gonzales, John Devens, Mark P. Lewis,
Carl B. Bates, Armand Hernandez, James T. Herring,
Aaron King, Rafael Rivera, Howard M. Anderson, and
Melvin M. Williamson to the on-call seniority list and
request that PTL reinstate them to their former senior-
ity. 97TEAMSTERS LOCAL 705 (PENNSYLVANIA TRUCK LINES)1Perhaps because of the parties' stipulation the background evi-dence herein was not fully developed and I am making some infer-
ences based on a sketchy record.2The above is based on the credible testimony of Matyas who im-pressed me as a reliable and straightforward witness. He gave a de-
tailed account of the conversation and was not cross-examined about
it by counsel for Respondent. In contrast, Holmes' testimony about
the conversation was confined to short answers to questions put to
him by counsel for the General Counsel who called him as a Rule
611(c) witness. Holmes acknowledged asking Matyas why he was
crossing the picket line, thus showing his concern, on behalf of the
Union, with Matyas' conduct; but he denied he made the above-
quoted statement attributed to him by Matyas. I reject Respondent's
contention that I should credit Holmes because he did not make a
similar statement to another driver on a different occasion when that
driver also crossed the picket line.3Lewis identified the following drivers as having been removedfrom the seniority list: Matyas, Hernandez, Devens, himself, King,
Bates, Gonzales, Herring, Rivera, Williamson, and Anderson. All
were listed in the stipulation as having worked for All States from
late March 1992. Lewis also named someone referred to in the tran-ContinuedWEWILL
make the above-named employees wholefor any loss of wages and benefits suffered by them
until they are actually reinstated by PTL to their
former seniority or until they obtain substantially
equivalent employment elsewhere.TRUCKDRIVERS, OILDRIVERS, FILLINGSTATIONAND
PLATFORMWORKERS'UNION, LOCALNO. 705, ANAFFILIATE
OFINTERNATIONALBROTHERHOODOF
TEAMSTERS, AFL±CIOPaul Hitterman, Esq., for the General Counsel.Sherman Carmell, Esq., of Chicago, Illinois, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEROBERTA. GIANNASI, Administrative Law Judge. Thiscase was tried on May 3, 1993, in Chicago, Illinois. The
complaint alleges that Respondent (the Union) violated Sec-
tion 8(b)(1)(A) of the Act by threatening employees with re-
prisals, and Section 8(b)(2) by attempting to cause and caus-
ing an employer (Employer or PTL) to discriminate against
employees in violation of Section 8(a)(3) of the Act. Re-
spondent filed an answer denying the essential allegations in
the complaint. The parties filed briefs which I received on
June 11 and have read and considered.Based on the entire record, including the stipulations andpositions of the parties, as well as the testimony of the wit-
nesses and my observation of their demeanor, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONALMATTERS
Respondent is a labor organization within the meaning ofSection 2(5) of the Act.Pennsylvania Truck Lines, Inc. (the Employer or PTL)maintains a facility and place of business in Chicago, Illi-
nois, where it is engaged in the interstate transportation of
freight. During a representative 1-year period, PTL per-formed services valued in excess of $50,000 in States other
than Illinois. Accordingly, I find, as Respondent admits, that
PTL is an employer engaged in commerce within the mean-
ing of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsPTL employs about 95 to 100 drivers to transfer trailersand other freight between railheads from its Chicago facility.
The drivers are represented by Respondent and covered
under its Joint Area Cartage Agreement. The most recent
agreement, which is effective through March 31, 1994, con-
tains a union-security clause and a dues-checkoff provision.
The events herein deal with PTL's street drivers who work
from a separate seniority list on a daily oncall basis.On February 21, 1992, the Union struck PTL and main-tained picket lines at PTL jobsites at Conrail yards at 47thStreet and 63d Street in Chicago. That same day PTL laidoff its street drivers, including named alleged discriminatees
Michael Matyas, Manuel P. Gonzales, John Devens, Mark P.
Lewis, Carl B. Bates, Armand Hernandez, James T. Herring,
Aaron King, Rafael Rivera, Howard M. Anderson, and Mel-
vin M. Williamson. PTL apparently stopped operating during
the strike and did not employ street drivers. The strike lasted
until February 27, but the Union continued to maintain what
was called an informational picket line at the above loca-
tions. PTL did not resume operations or recall street drivers
until some time in June 1992.During this hiatus, another firm, All States Delivery,whose employees were not represented by the Union, han-
dled the freight and hauling operations previously performed
by PTL. Apparently All States continued to operate even
after PTL resumed its operations.1At least some of the above-named street drivers partici-pated in the picketing, but, in late March, all of them accept-
ed employment with All States. This required them to cross
and work behind Respondent's picket line.On the first day that Michael Matyas attempted to crossthe picket line while driving for All States, he was ap-
proached by Bobby Holmes, Respondent's steward at PTL.
Holmes came up to Matyas' truck and asked why Matyas
was crossing the picket line. Matyas replied that he needed
the money. Holmes then said, ``You're going to lose all your
benefits and they are going to blackball you from the
Union.''2According to the stipulation of the parties, after PTL re-sumed operations the Respondent requested that PTL remove
``the drivers'' from the oncall seniority list. This occurred in
early July, and PTL complied with the Respondent's request.Indeed, there is uncontradicted testiimony from one of thedrivers, Mark Lewis, that PTL terminated them. Lewis was
hired and worked briefly as a dispatcher for PTL after it re-
sumed operations in June 1992. He observed, both by refer-
ring to the seniority list and to PTL's computer, that certain
drivers had been removed from the seniority list and termi-
nated. The only drivers who were terminated, according to
Lewis, ``were the drivers that worked for All States Deliv-
ery.''3 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
script as ``Rich [inaudible].'' No formal motion or stipulation wassubmitted posthearing to clarify this reference and no such person
appears in the stipulated list of drivers who worked for All States.
There is no other evidence that this person participated in any pro-
tected concerted activities.4Lewis' testimony about O'Malley's statement is arguably hear-say. But see NLRB v. Stage Employees Local 76, 303 F.2d 513,519±520 (9th Cir. 1962) (motivation for termination by employer,
even where it has not been charged, is important part of 8(b)(2) vio-
lation; after all it is the employer who does the terminating). How-
ever, here, it was not even objected to; the evidence is therefore ad-
missible and may be of probative value to support findings of fact.
See Electronic Data Systems Corp., 305 NLRB 219 fn. 2 (1991),and cases there cited. Its reliability is enhanced by Valerio's state-
ment to Lewis, as well as Holmes' threat to Matyas. It would thus
have been admissible and probative, even in the face of an objection,because, under Board law, hearsay may be admitted and used if, as
here, it is corroborated by ``something more than the slightest
amount of other evidence.'' RJR Communications, 248 NLRB 920,921 (1980).5Because I find that the General Counsel has established a primafacieÐindeed, a conclusiveÐcase of a violation through affirmative
evidence, and the Respondent has not rebutted it, I need not reach
the General Counsel's contention that the violation is established by
virtue of the presumption set forth in Operating Engineers Local 18(William F. Murphy), 204 NLRB 681 (1973), and its progeny.In a direct conversation with Lewis, the Empoyer's oper-ations manager, Pat O'Malley, confirmed that the above-
named drivers were terminated. According to Lewis,
O'Malley said, ``[t]here was a deal cut between [a Union
representative and an Employer representative] ... that be-

cause we crossed the picket line we were all terminated from
[PTL].''The next day Lewis spoke to Union Business Agent GilValerio about his conversation with O'Malley. He asked why
the All States drivers had been terminated by PTL. Valerio
said that when they ``took a withdrawal card from the
Union,'' as apparently some, but not all, did, they resigned
from PTL, and when they ``crossed the picket line'' they re-
signed from the Union.B. Discussion and AnalysisIn view of my credibility determination, set forth above,and my finding, as set forth below, that Holmes was an agent
of Respondent when he spoke to Matyas while the latter was
crossing the picket line, I also find that Respondent, through
Holmes, unlawfully threatened Matyas in violation of Section
8(b)(1)(A) of the Act. See Hotel & Restaurant EmployeesLocal 50 (Dick's Restaurant), 287 NLRB 1180, 1185 (1988),and Teamsters Local 959 (Frontier Transportation), 248NLRB 743, 744 (1980). Holmes was indeed an agent of Re-
spondent at the time he threatened Matyas. He was the only
union steward at PTL and he supervised the picketing and
kept picketing schedules and lists for the picketing employ-
ees. He was permitted by business agents on the scene to
talk to people crossing the picket line and no one disavowed
his remarks. In these circumstances, Holmes had actual, or
at the very least, apparent authority to act on Respondent's
behalf when speaking to people who tried to cross the
Union's picket line. See in addition to Hotel EmployeesLocal 50, supra; Teamsters Local 959, supra at 745±746,Carpenters Local 296 (Acrom Construction), 305 NLRB 822fn. 1 (1991).The uncontroverted evidence clearly supports the finding,which I also make, that the Union caused the termination of
the on-call drivers named in the complaint, the stipulation
and by Lewis at the hearing because they worked for All
States and crossed the Union's picket line. O'Malley's state-
ment to Lewis made clear that the Employer terminated the
drivers because of the Union's displeasure at their having
crossed the picket line. Valerio's statement to Lewis con-
firms O'Malley's explanation.4The above evidence, together with Respondent's earlierunlawful threat, shows that the Employer fired the drivers for
refusing to engage in union activitiesÐobserving the Union's
picket lineÐand that it did so because of the Union's inter-
vention that it do so for the stated reason. In short, the Union
caused or attempted to cause the Employer to discriminate
against employees in violation of Section 8(a)(3) of the Act.
Thus, Respondent's violation of Section 8(b)(2)Ðand, de-
rivatively, of Section 8(b)(1)(A)Ðis clearly established. See
Radio Officers Union v. NLRB, 347 U.S. 17 (1954); Food &Commercial Workers District 227 (Kroger Co.), 247 NLRB195, 196 (1980); Teamsters Local 212 (Stuart Wilson), 200NLRB 519, 522 (1972).Respondent contends that these drivers were properlystricken from the seniority listÐessentially terminatedÐbe-
cause they voluntarily quit their employment with PTL or
because they withdrew from the Union and stopped paying
dues. There is, however, no evidence to support this conten-
tion. Respondent did not call any Union or Employer wit-
nesses on the point, and its contention is based simply on a
reference to a contractual clause providing for a break in se-
niority in cases of voluntary resignation and the fact that
some of the drivers withdrew from the Union and stopped
paying dues, despite the existence of a union-security clause
in the applicable agreement. It is true that some of the driv-
ers sought withdrawal, and actually withdrew, from the
Union, and some, perhaps all, stopped paying dues. But this
does not establish that they voluntarily resigned from their
jobs with the Employer. Nor is there any evidence that the
Union sought to enforce either the seniority or the union se-
curity provision of the contract. Thus, although the lawful
enforcement of a union-security clause might provide a de-
fense to a charged violation of Section 8(b)(2), in the ab-
sence of any evidence that this was the reason for Respond-
ent's action in this case, the defense is constructed merely
on speculation. In any event, nothing in the record con-
troverts the evidence that the Union used its influence to
cause the Employer to terminate the drivers because they
crossed the Union's picket line. Respondent could, of course,
use internal discipline, including fines of members, to en-
force adherence to its picket line. See Retail Clerks (Roswil,Inc.), 226 NLRB 80, 89 (1976). But it could not, for thispurpose, cause, or even attempt to cause, job-related retribu-
tion against the disfavored members or employees. See RadioOfficers, supra, 347 U.S. at 42.5CONCLUSIONSOF
LAW1. By threatening that employee Michael Matyas might beblackballed and lose benefits for crossing Respondent's pick-
et line, Respondent violated Section 8(b)(1)(A) of the Act.2. By causing PTL to terminate employees MichaelMatyas, Manuel P. Gonzales, John Devens, Mark P. Lewis, 99TEAMSTERS LOCAL 705 (PENNSYLVANIA TRUCK LINES)6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Carl B. Bates, Armand Hernandez, James T. Herring, AaronKing, Rafael Rivera, Howard M. Anderson, and Melvin M.
Williamson because they crossed and worked behind Re-
spondent's picket line, Respondent violated Section 8(b)(2)
and (1)(A) of the Act.3. The above violations are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the
Act.THEREMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be required to
cease and desist therefrom, and to take certain affirmative ac-
tion necessary to effectuate the policies of the Act.I shall also recommend that Respondent be ordered to no-tify PTL that it has no objection to restoring the above-
named employees to the oncall seniority list and that it make
those employees whole for any loss of earnings or benefits
they may have suffered by reason of the discrimination
against them, in accordance with F.W. Woolworth Co
., 90NLRB 289 (1950), with interest as computed under New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Truck Drivers Local 705, an affiliate ofInternational Brotherhood of Teamsters, AFL±CIO, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Threatening that employees who cross its picket linesmight be blackballed or lose benefits for doing so.(b) Causing or attempting to cause PTL to terminate or re-move from its seniority lists any employees who cross andwork behind Respondent's picket lines or who refrains fromengaging in other union or protected concerted activity.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights under Section 7 of
the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify PTL that it has no objection to the employmentof employees Michael Matyas, Manuel P. Gonzales, John
Devens, Mark P. Lewis, Carl B. Bates, Armand Hernandez,
James T. Herring, Aaron King, Rafael Rivera, Howard M.
Anderson, and Melvin M. Williamson and to the restoration
of their names to the oncall seniority list.(b) Make the above-named employees whole for any lossof earnings or benefits they may have suffered as a result of
the discrimination against them in the manner set forth in the
remedy section of this decision.(c) Post at its business office or offices copies of the at-tached notice marked ``Appendix.''7Copies of the notice, onforms provided by the Regional Director for Region 13, after
being signed by Respondent's authorized representative, shall
be posted by Respondent immediately on receipt and main-
tained for 60 consecutive days in conspicuous places includ-
ing all places where notices to members are customarily
posted. Reasonable steps shall be taken by Respondent to en-
sure that the notices are not altered, defaced, or covered by
any other material.(d) Forward a sufficient number of signed copies of thenotice to the Regional Director for posting by PTL at its
place of business in places where notices to employees are
customarily posted, should PTL agree to do so.(e) Notify the Regional Director in writing within 20 daysfrom the date of this order what steps the Respondent has
taken to comply.